Citation Nr: 1749725	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-28 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for a renal disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Counsel

INTRODUCTION

The Veteran served on active duty from May 1975 to September 1975 and from July 2007 to May 2008.  He had additional National Guard and Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2014.

The case was most recent before the Board in August 2015.  At that time, the Board denied service connection for hearing loss and tinnitus.  The Veteran did not appeal this decision.  The Board also remanded the anemia and renal disorder issues for additional development.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

As noted in the August 2015 remand, the Veteran is currently service connected for systemic lupus erythematosus (SLE) and diabetes mellitus.  Service treatment records (STRs) dated August 29, 2007, indicate that the Veteran's SLE was manifested, in part, by anemia.  Additionally, STRs dated December 11, 2007, show left kidney biopsy results indicating acute tubular damage and lupus nephritis.  In a July 2015 statement, the Veteran's representative contends that the Veteran has nephritis secondary to SLE and diabetes.

In the August 2015 remand, the Board found that the Veteran should be afforded VA examinations to clarify diagnoses of any current anemia and/or renal disorder, to include nephritis.  The Board requested the examiner(s) to opine on whether any such disabilities present are related to the Veteran's military service, to include whether any diagnosed anemia or renal disorder is secondary to any of the Veteran's service-connected disabilities.  Additionally, private treatment records recently associated with the claims file shows evidence of a lupus flare, anemia of chronic disease, and chronic kidney disease.  See November 10, 2015, discharge summary from Hillcrest Medical Center.

Also in the August 2015 remand, the Board requested that records from Dr. Thompson be obtained, but an October 2015 report of general information indicates that the Veteran waives review of these records.

The claims file includes an October 2015 letter that notified the Veteran of the scheduled examinations, but according to a December 2015 supplemental statement of the case (SSOC), the Veteran failed to report for them.  However, in a December 2017 statement, the Veteran's representative indicated that the Veteran missed such examinations because he was hospitalized and subsequently housebound during that time, and thus, the Veteran requested another opportunity to attend the examinations.

In this case, the Board finds good cause for the Veteran's failure to report for the examinations.  Moreover, he has attended other VA examinations in connection with unrelated claims.  In view of these circumstances, the Veteran should be afforded VA examinations addressing the etiology of claimed disabilities in the instant appeal.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination(s) with an appropriate VA examiner(s) to determine the nature and etiology of any currently present anemia or renal disorder.

	a.  The examiner(s) should identify any current anemia or renal disorder, to include consideration of the diagnoses noted in the November 10, 2015, discharge summary from Hillcrest Medical Center..

	b.  Then, the examiner(s) should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any above diagnosed disorder is related to the Veteran's military service, to include consideration of the STRs indicating the Veteran's SLE was manifested by anemia and the left kidney biopsy results indicating acute tubular damage and lupus nephritis.

	c.  The examiner should also opine on whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any above diagnosed anemia or renal disorder is caused or aggravated by any of the Veteran's service-connected disabilities, to include SLE and diabetes mellitus.

2.  If the Veteran does not attend the examination(s), the notice letter scheduling them should be included in the claims file.

3.  After the development requested above, as well as any additional development deemed necessary has been completed, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, then furnish the Veteran and his representative with an SSOC and give them an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

